Title: To Thomas Jefferson from James Lyle, 20 November 1820
From: Lyle, James
To: Jefferson, Thomas


 Dr Sir
Richmond
20th Novr 1820
The subject of my letter will I hope be a sufficient apology for my addressing you  From the books of my Grandfather James Lyle, Govr Kissen & Co, & Henderson McCall & Co, I find that there are some unsettled accounts with you; statements of which will be handed to you by Mister J: Saunders, who is authorised by me to make a settlement—I am fully persuaded from your letters to my Grandfather, that there will be no difficulty thrown in the way to retard a final adjustment of accounts. Should money be as scarce with you, as it is with farmers nearer this City, a payment of the debt will probably put you to some little inconvenience, to avoid which, your bonds for the amounts will be satisfactory until, a payment is more suitable to your Convenience—with great RespectYour Obt: Sevt:James Lyleadmr &c with the will annexed of Jas Lyle Sr decd